DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 16/380430, attorney docket 165724/411598-03572. Application is assigned an effective filing date of 8/20/2018 based on Korean application 10-2018-0096831 filing date, and applicant is Samsung Display Co., LTD.   Subsequent the office action dated 2/10/2022, applicant has amended claims 1, 9, 17 and 25.  Claims 1-7, 9-15, 17-23, 25-27 are pending and are considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9-15, 17-23, 25-27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended claims recite “opening” and “openings” for different elements.  It is not clear which opening are being limited.  Examiner suggest identifying a first opening and a second opening.



Response to Arguments
Applicant’s argument have been fully considered and are discussed below. Applicant has amended independent claims 1, 9, 17 and 25 to include the limitation that “a pixel defining layer [here called a PDL] including openings into which the opening of the at least one opening is configured to pass the deposition material, and …wherein the protruding portion contacts the display substrate between the display area and an outermost edge of the pixel defining layer which covers the entire display area and extends outside the display area.” Applicant correctly argues that the art of record does not teach a mask that has a protruding portion contacting the PDL outside the display area and is configured to pass deposition material onto the PDL.  Examiner withdraw the precious rejection. Applicant additionally argues that it is not inherent that the contact area of the mask suggested in the combination be between the display area and an outermost edge of a pixel-defining layer. Examiner agrees.

Allowable Subject Matter
Claims 1-7, 9-15, 17-23, 25-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest an open mask configured to pass material onto a PDL layer with openings and the mask having a protrusion that contacts the PDL layer outside the display area in combination with other limitations of claims 1, 9, 17 and 25.
Dependent claims carry the same novel feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893